Allow me at the
outset to congratulate the Minister for Foreign Affairs of
Uruguay, Mr. Didier Opertti, on his election as President
of the General Assembly at its fifty-third session. This
decision, to which Georgia acceded with pleasure, is a
fitting recognition of Uruguay’s high international
authority and a well-deserved tribute to Mr. Opertti’s
personal qualities and profound experience.
At the same time, I am honoured to have the
opportunity to express my gratitude to the President of the
General Assembly at its fifty-second session,
Mr. Hennadiy Udovenko of Ukraine, for his significant
contributions to the successful outcome of the previous
session.
Today, as the second millennium is coming to a
close, an inevitable question pops up: What will the next,
the third, millennium be like? Indeed, for the first time
since the end of the global stand-off, the opportunity has
emerged to create a qualitatively new world order based
14


upon the comprehensive development of free and
independent States. Allow me to share our observations on
some of the important issues that we face.
We have repeatedly underscored the threat to global
stability posed by the spread of the disease of aggressive
separatism and the ineffectiveness of our joint efforts to
cope with it. For five years now, the conflict in Abkhazia,
Georgia, has been on the agendas of a number of
international forums. The need to resolve this conflict
within the framework of the territorial integrity of Georgia
and to ensure the speedy return of hundreds of thousands of
refugees and displaced persons has been reiterated more
than once. However, we have to admit that real progress
towards the settlement of this conflict has not been
accomplished.
Moreover, in May 1998, as a result of the punitive
operation carried out by the Abkhaz side in the Gali region
of Abkhazia, Georgia, more than 60 civilians were killed,
about 1,400 houses burned and over 40,000 peaceful
civilians expelled once again from their land. The vigorous
efforts of the Georgian Government at that point averted
full-scale confrontation and bloodshed.
The tragedy in the Gali region was preceded by the
unfulfilled resolutions of the Security Council and by
decisions on the “ethnic cleansing” of the Georgian
population in Abkhazia, Georgia, adopted at the Budapest
and Lisbon summits of the Organization for Security and
Cooperation in Europe (OSCE). Thus, we are once again
confronted by the acute problem of the implementation of
decisions taken by the international community.
The Government of Georgia remains committed to a
peaceful solution of the conflict and applies only political
means, to which there is no reasonable alternative. In order
to add new impetus to the peace process, we have
welcomed the creation and development of the Geneva
process, under the auspices of the United Nations and with
the participation of the Russian Federation as facilitator, the
Friends of the Secretary-General and the OSCE. More
active work should be conducted in the framework of the
Geneva process on the question of the political status of
Abkhazia within the Georgian State.
In our view, it is urgent to fully resume the
functioning of the United Nations Observer Mission in
Georgia and, in accordance with its mandate, to ensure the
freedom of its activities.
The matter of utmost importance is the safety of
UNOMIG personnel in the conflict zone. Their
vulnerability was again proved by the recent armed attack
against four members of UNOMIG in Sukhumi.
In this regard, we wish to emphasize the importance
of the proposal of the Secretary-General concerning the
deployment of self-protection units. Unfortunately, this
question has turned into a subject of endless discussion.
Indeed, it is unclear how the deployment of a self-
protection unit would contradict the interests of any of the
parties to the conflict or any other State, when this step
is intended only to facilitate UNOMIG’s intensive
monitoring and would contribute to peace in the region.
While categorically condemning terrorist acts,
regardless of the motives or where these acts might come
from, we support the creation of joint investigative teams
with clearly defined mandates of action.
The turn of events in Abkhazia, Georgia, has shown
that some important aspects should be touched upon. First
among these is the development of economic programmes
of post-conflict peace-building to promote the peace
process. We already have an example of the successful
implementation of such an approach in the settlement of
the Georgian-Ossetian conflict. The implementation of the
economic programme in close cooperation with the
United Nations Development Programme (UNDP) and the
Office of the United Nations High Commissioner for
Refugees (UNHCR) has brought about the realization of
a number of important projects for the reconstruction of
the social and economic infrastructure in the conflict zone
and, most importantly, has activated the mechanism of the
return of refugees to their homes. Recently, we have
embarked upon the implementation of the subsequent
stage of the programme, which has been financed by the
European Union.
Secondly, for the success of the peace process, we
deem it necessary to formulate and effectively implement
confidence-building measures between the parties to the
conflict. To this end, and for the implementation of the
measures formulated and the coordination of work in this
direction, we believe it would be reasonable to actively
engage the joint United Nations-Organization for Security
and Cooperation in Europe Human Rights Office in
Sukhumi.
The third aspect is the grave humanitarian situation
existing in internal conflicts, such as the one in Abkhazia,
Georgia. I refer to the fate of hundreds of thousands of
15


refugees and internally displaced persons. We regret that
the rights of the internally displaced persons are not
protected by an international act.
President Shevardnadze has called upon the world
community to mark 1998, the year of the fiftieth
anniversary of the Universal Declaration of Human Rights,
by elaborating a comprehensive plan for the creation of an
effective international mechanism for the protection of the
rights of internally displaced persons throughout the world,
including their political rights, the right to protect their
property and the right to return to their homes. In this
regard, we actively support the proposal of the Secretary-
General concerning the creation of an organizational
structure for the protection of the rights of displaced
persons.
When discussing the creation of a global model of
security for the twenty-first century, we have to admit that
the post-confrontational world is not yet secure, and the
problem of separatism is not the only threat against which
we have to consolidate our efforts.
We cannot but express our concern over the expansion
of the zone of nuclear proliferation. The nuclear tests in
South Asia have clearly made this threat far more ominous.
Therefore, we call upon all States to display goodwill and
a commitment to peace, and to join the Treaty on the Non-
Proliferation of Nuclear Weapons and the Comprehensive
Nuclear-Test-Ban Treaty.
Efforts to quell the hotbeds of the so-called local
conflicts have so far been unsuccessful. Georgia is deeply
concerned at the developments in Kosovo, and especially in
the north Caucasus region, namely, in Chechnya, Dagestan
and across the border of North Ossetia and Ingushetia.
Terrorism, with all its bloody manifestations, poses a
threat both to the region and to the world as a whole.
Unfortunately, Georgia has also had its fair share of
terrorism. The assassination attempt against the President of
Georgia was aimed at the destabilization of the country and
of the entire region. These and the recent terrorist acts
against the United States embassies in Kenya and Tanzania
require an intensification in the fight against terrorism.
Therefore, we must actively support any efforts to do away
with this evil.
As we usher in the next millennium, it is impossible
not to touch upon the problems of economic development
and economic security. The process of economic
globalization raises the question of a new role for the
United Nations as a universal institution which would
effectively contribute to the development of national
economies and ensure economic security at both the
regional and the global level.
All this is especially urgent for the post-Communist
countries with economies in transition. Since restoring its
statehood in 1991, Georgia has been on a difficult road,
having gone from chaos to stability and from total
economic collapse to development. This became possible
through democratic change and economic reforms.
We have come to believe that the successful
transition of the newly independent States to the market
economy depends entirely on their integration into the
international economic system through regional and
interregional cooperation. A clear example of the
implementation of a large-scale programme of economic
cooperation is the revival of historic Silk Road. The
Summit of the Transport Corridor: Europe-Caucasia-Asia
(TRACECA) member States, held recently at Baku,
Azerbaijan, emphasized that the idea of an alternative
roadway for the Central Asian region through the south
Caucasian corridor has already turned into a significant
system stretching across the whole Euro-Asian continent.
The economic cooperation of the Black Sea basin
countries is also very important. This area was recently
transformed into a regional economic organization, having
impressive potential and far-reaching plans.
In the course of the formation of a new world order,
the main responsibility for international peace and
security rests with the United Nations. An important step
would be the reform of the Security Council in
accordance with the new geopolitical realities. In this
regard, we reiterate our position concerning the inclusion
of Germany and Japan among the permanent members of
the Council. We also support the increase in the number
of non-permanent seats, providing one for the States of
the Eastern European region. We also advocate more
transparency in the work of the Security Council,
including participation in its closed meetings by those
non-member States whose problems happen to be the
subject of the Council’s discussions.
We are aware of the importance the United Nations
attaches to the timely contributions of its Member States.
In this regard, despite its economic constraints, Georgia
will do everything in its capacity to cover its indebtedness
to the Organization.
16


Special attention should be accorded to the further
development of United Nations peacekeeping operations.
We believe that the time has come to further develop
and institutionalize the system of standby arrangements.
The creation of the Multinational United Nations Standby
Forces High-Readiness Brigade can play an important role
in preserving the peace. The same is true of the
establishment of a well-equipped headquarters from which
to identify potential hotbeds of tension.
Georgia has always advocated the establishment of an
International Criminal Court and actively participated in the
Rome Conference. We believe that the establishment of this
permanent jurisdictional body will ensure that gross
violations of human rights and crimes against humanity no
longer go unpunished.
Like many previous speakers, in my statement I have
resorted to such expressions as “new challenges” and “new
threats” in the post-confrontational world. But at the same
time, the new era opens before us new and boundless
horizons and creates new opportunities in the formation of
a new world order. We believe that only by joint efforts
and common political will can we cope with these
challenges and realize all these opportunities.








